Fourth Court of Appeals
                                San Antonio, Texas
                                       April 30, 2014

                                   No. 04-14-00087-CV

                                     Cody Texas, L.P.,
                                        Appellant

                                             v.

                                 BPL Exploration, LTD.,
                                       Appellee

                 From the 49th Judicial District Court, Zapata County, Texas
                                   Trial Court No. 6,097
                         Honorable Jose A. Lopez, Judge Presiding

                                          ORDER

      In accordance with the court’s opinion of this date, the appeal is DISMISSED FOR LACK
OF JURISDICTION.

       We order that appellee, BPL Exploration, Ltd., recover its costs of this appeal from
appellant, Cody Texas, L.P.

       It is so ORDERED on April 30, 2014.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of April, 2014.

                                              _____________________________
                                              Keith E. Hottle, Clerk